DETAILED ACTION

Status of Claims
Claims 11 – 21 were previously pending and subject to a non-final office action mailed 09/27/2021. Claims 11 & 18 – 20 were amended, claim 17 was cancelled, and claim 22 was added in a reply filed 11/18/2021. Claims 11 – 16 & 18 – 22 have been examined and are subject to the final office action below.

Response to Arguments
Applicant’s arguments filed 11/18/2021 with respect to the previous rejections of claims 1 – 20 under 35 USC 101 have been considered but are not persuasive.

Applicant initially argues, with respect to the previous rejection under 35 USC 101, that claim 11 was amended “to recite that “the delivering is performed by a drone,” which cannot be practically performed by a human. Accordingly, amended claim 11 is not directed to an abstract idea, and recites statutory subject matter under 35 U.S.C. § 101.”

Examiner respectfully disagrees, because the limitation, “wherein the delivering is performed by a drone,” merely generally links the judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)), and is not indicative of integration into a practical application. As in Flook, “limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable" (citing Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)) (Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010)). Similar to Flook, the mere addition of a limitation specifying that the delivery is performed by a drone does not amount to an inventive concept, as the limitation merely limits the field of use of the judicial exception to drone deliveries, as opposed to human deliveries, and does not 

Applicant’s arguments with respect to the previous rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 – 16 & 18 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “relaying by a user… a shopping list,” “sending… a shopping request corresponding to the shopping list,” “delivering… an item listed on the shopping list,” and “wherein the sending is only done… at a standstill.”
	
2A Prong 1: The limitations of “relaying by a user… a shopping list,” “sending… a shopping request corresponding to the shopping list,” “delivering… an item listed on the shopping list,” and “wherein the sending is only done… at a standstill,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial transaction (including advertising, marketing, or sales activities or behaviors and business relations), without the recitation any computer components.  That is, nothing in the claim element precludes the step from practically being performed in a commercial transaction. For example, the functions in the context of this claim encompass requesting a store to deposit ordered items into a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas 

2A Prong 2: This judicial exception is not integrated into a practical application. The additional elements of “user,” “vehicle,” “sales facility,” and “item” are recited at a high level of generality merely limit the field of use of the judicial exception to the field of shipping. The functionality of “relaying by a user of a vehicle a shopping list to the vehicle” and “sending by the vehicle a shopping request corresponding to the shopping list to a sales facility or a plurality of sales facilities” is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and is not indicative of integration into a practical application. The additional element, “wherein the delivering is performed by a drone,” merely generally links the judicial exception to a particular technological environment (see MPEP § 2106.05(h)) and is not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “user,” “vehicle,” “sales facility,” and “item” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The functionality of “relaying by a user of a vehicle a shopping list to the vehicle” and “sending by the vehicle a shopping request corresponding to the shopping list to a sales facility or a plurality of sales facilities” is directed limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(II), noting ‘receiving or transmitting data over a network’).  The additional element, “wherein the delivering is performed by a drone,” merely generally links the judicial exception to a particular technological environment (see MPEP § 2106.05(h)) and is not indicative of an inventive concept. There is no indication that the combination of elements, taken both individually and as an ordered 

Dependent claims 12 – 16 & 18 – 22 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional elements of “vehicle,” “electrical charging device,” “item,” “sales facility,” “drone,” “person,” “closing element,” and “ drone charging station” in dependent claims are recited at a high level of generality and merely limits the field of use to the shipping industry as well as a generally links the claims to the technological environment of drones. The limitations of the claims, when taken alone and as an ordered combination, do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 18, & 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 20140136414 A1) in view of Smith et al. (US 20180247261 A1), in view of Briggs et al. (US 20190122177 A1).

As per claim 11, Abhyanker discloses a method for making a purchase, comprising the steps of:

	• relaying by a user of a vehicle a shopping list to the vehicle ([0656], a user sending an “autonomous neighborhood vehicle 100” a shopping list “to relay the list to the store.”);

	• sending by the vehicle a shopping request corresponding to the shopping list to a sales facility or a plurality of sales facilities ([0656], “the autonomous neighborhood vehicle 100 to relay the list to the store.”); 

Regarding the following limitation, Abhyanker, as stated above, discloses wherein a vehicle sends a shopping request to a sales facility. To the extent to which Abhyanker does not appear to explicitly disclose: 

	• wherein the sending is only done when the vehicle is at a standstill, 

server automatically sends a sales facility a notification “When the delivery vehicle arrives at a designated parking spot.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “vehicle” and “shopping request” of Abhyanker for the “server” and “notification” of Smith. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding the limitations, delivering by at least one sales facility an item listed on the shopping list to the vehicle and wherein the delivering is performed by a drone, Abhyanker, in [0657], discloses that the delivering to the parked vehicle is performed by an “employee” of the sales facility. To the extent to which Abhyanker does not appear to explicitly disclose wherein a drone performs the delivery, Briggs, in at least abstract, [0044], & [0051], teaches that a “drone” is used for delivering items. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “drone” of Briggs for the “employee” of Abhyanker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drone delivery of Briggs in the method of Abhyanker / Smith with the motivation to “provide for cost-minimization and productivity maximization,” as evidenced by Briggs ([0048]).

As per claim 18, Abhyanker / Smith / Briggs discloses the limitations of claim 11. Regarding the limitation, wherein the drone is sent from the vehicle, Abhyanker, in [0657], discloses “autonomous neighborhood vehicle” which is used to receive truck” (i.e., vehicle) during delivery operations. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “truck” of Briggs for the “autonomous neighborhood vehicle” of Abhyanker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claim 20, Abhyanker / Smith / Briggs discloses the limitations of claim 11. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Briggs teaches:
	
• the step of moving the drone to a predetermined drone parking position after depositing the item in the vehicle (Fig. 6, steps 603, 605, and [0066], noting that once drone delivery is complete, the drone moves to “the nearby drone charging station 20” to recharge.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drone delivery of Briggs in the method of Abhyanker / Smith / Briggs with the motivation to “increase an effective range or improve a performance of the drone delivery system,” as evidenced by Briggs ([0026]).

As per claim 21, Abhyanker / Smith / Briggs discloses the limitations of claim 20. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Briggs teaches:
	


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drone delivery of Briggs in the method of Abhyanker / Smith / Briggs with the motivation to “increase an effective range or improve a performance of the drone delivery system,” as evidenced by Briggs ([0026]).

As per claim 22, Abhyanker / Smith / Briggs discloses the limitations of claim 11. Regarding the limitation, wherein the drone is sent from the at least one sales facility, Abhyanker, in [0657], discloses that an “employee” is sent from the sales facility to deposit the item in the parked vehicle. To the extent to which Abhyanker does not appear to explicitly disclose wherein a drone performs the delivery, Briggs, in at least abstract, [0044], & [0051], teaches that a “drone” is used for delivering items. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “drone” of Briggs for the “employee” of Abhyanker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drone delivery of Briggs in the method of Abhyanker / Smith with the motivation to “provide for cost-minimization and productivity maximization,” as evidenced by Briggs ([0048]).

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker / Smith / Briggs, in view of Ross (US 20120262112 A1).

claim 12, Abhyanker / Smith discloses claim 11. Regarding the following limitation, Abhyanker, in [0131], discloses wherein the “autonomous neighborhood vehicle 100” can recharge its battery at a charging station. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Ross teaches: 

	• wherein the vehicle has a traction battery that is chargeable by an electrical charging device external to the vehicle and wherein during the standstill the vehicle is parked to charge the traction battery on the electrical charging device (See Fig. 4 & [0081], noting “an electric station 400 is located in a parking lot.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ross in the method of Abhyanker / Smith / Briggs with the motivation to provide “customers 202 with time to charge their vehicle while shopping or at an event, therefore not having to wait for the charge to complete,” as evidenced by Ross ([0081]).

As per claim 13, Abhyanker / Smith / Briggs / Ross discloses claim 12. Regarding the following limitation, Abhyanker, in [0131], discloses wherein the “autonomous neighborhood vehicle 100” can recharge its battery at a charging station. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Ross teaches: 

	• wherein during the standstill the vehicle is electrically connected to the electrical charging device (See Fig. 4 & [0081], noting charging a vehicle that is parked. Also see [0059], noting wherein “The electric vehicle charger 206 may provided a direct connection cord to a vehicle. The vehicle may provide the direct connection cord to the electric vehicle charger 206.” Also see Fig. 6 & [0098], noting wherein, “as the embodiments illustrated in FIGS. 6 and 7, disclose the electric station 600, 700 provides the charging cord 622, 722 adapted to the electric vehicle charger 619, 719. The end of the charging cord 622, 722 is adapted to receive an outlet located at the vehicle.”).

.

Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker / Smith / Briggs, in view of Habbaba et al. (US 20190311327 A1).

As per claim 14, Abhyanker / Smith / Briggs discloses claim 11. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Smith teaches wherein:

	• the vehicle remains stationary in a position in which the vehicle performs the sending until delivery of the item (See [0029], noting that after a vehicle parks, the sending step takes place, and “The store employee may then load the order (i.e., the consumer goods included within the order) into the delivery vehicle.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Smith in the method of Abhyanker / Smith / Briggs with the motivation to allow the order to be loaded into the vehicle without the driver of the vehicle needing to take any action, as evidenced by Smith ([0029]).

Regarding the following limitation, Abhyanker, in [0656], discloses wherein the vehicle relays the shopping request to the store. To the extent to which Abhyanker does not appear to explicitly disclose wherein the shopping request and vehicle position are sent together, Habbaba teaches this element:



Examiner’s note: Habbaba additionally teaches wherein the vehicle remains stationary in a position in which the vehicle performs the sending until delivery of the item in [0041], noting that “After an order has been placed, the receiving vehicle 104 may remain stationary” until order delivery, as per [0042] – [0043].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Habbaba in the method of Abhyanker / Smith / Briggs with the motivation to “provide for convenience to owners,” as evidenced by Habbaba ([0010]).

As per claim 16, Abhyanker / Smith / Briggs discloses claim 11. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Habbaba teaches:

	• sending a confirmation to the vehicle by the at least one sales facility before the delivering (See Fig. 3 & [0046], noting that “The delivery service system 102 may communicate with the receiving vehicle 104 to confirm …a location of the receiving vehicle 104 at 308.”). Rationale to combine Habbaba persists.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker / Smith, in view of Kumar et al. (US 20120101914 A1).

As per claim 15, Abhyanker / Smith / Briggs discloses claim 11. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Kumar teaches:

	• performing a prioritization by the vehicle in an event of offers arriving from several of the plurality of sales facilities (Examiner’s note: It is noted that this is an optional limitation, as Abhyanker discloses sending by the vehicle a shopping request a sales facility ([0656]). However, Kumar teaches this optional limitation in [0058], noting wherein “the transaction services searches items entered by the end user in its storage device 110 provided by multiple service provider systems 108 and compares prices of the items, and/or locations of the service provider systems 108 that carry the items. The transaction services may be configured to apply business rules to the data to determine which service provider systems 108 should be selected to provide the items in the shopping list.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kumar in the method of Abhyanker / Smith / Briggs with the motivation to “provide value-added services directly to the end users” by “identify[ing] the best sale prices from each service provider system,” as evidenced by Kumar ([0058]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker / Smith / Briggs, in view of Imai et al. (US 20210012600 A1).

As per claim 19, Abhyanker / Smith / Briggs discloses claim 11. Regarding the following limitation, Abhyanker, in [0656], discloses transmitting a shopping list from the vehicle to the at least one sales facility, and in [0107], further discloses a “passcode” to unlock an “electronic locking mechanism 106” of “the autonomous neighborhood vehicle 100” which “may keep the contents of the autonomous neighborhood vehicle 100 secure.” To the extent to which Abhyanker does not appear to explicitly disclose:

• authorizing the drone in relation to the vehicle by transmitting a verification code from the vehicle to the at least one sales facility in order to enable opening of a closing element and depositing of the item in the vehicle,


virtual key to a delivery person terminal. As per [0159] – [0162], the virtual key is used by the delivery person to open the vehicle and deposit the item. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “virtual key” of Imai for the “shopping list” of Abhyanker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628     

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628